Per Curiam :
It would appear that the original affidavit has been destroyed, and solely because of the insufficiency of the papers in showing that a copy is still in existence, and the fact that no motion was made for the inspection of such copy, we think that the proper disposition will be to affirm the order, with ten dollars costs and disbursements, but with -leave to move for the inspection of the copy if so advised. • .
Present — O’Brien, P. J., McLaughlin, Laughlin, Clarke and Houghton, JJ.
Order affirmed, with ten dollars costs and disbursements, with leave to move for inspection of copy affidavit, if so advised. Settle order on notice.